Bartholomew, C. J.
I concur in the result, but, as to the last point, not upon the ground stated in the majority opinion. I do not believe it was ever intended by the legislature that a court should inquire into the truth of the averments contained in the affidavit upon which the warrant for search and seizure of property and premises is based until the final hearing. It is clear that the fact thus involved must be the controlling fact in the main case every time; and if this fact can be determined upon motion to discharge the property or premises seized, then, in effect, the case can always be tried upon affidavits. True, these actions to abate nuisances are in courts of equity, but the procedure is detailed with particularity. The statute is careful to point out how premises may be released. I think that method exclusive. The officer is not directed to seize and hold property until the further order of the court, but “to abide the final judgment in the action.” When the provisions prescribed by the statute have been fully met, the result announced by the statute must follow. I am aware that this construction makes the statute exceedingly drastic, hut I cannot find that any constitutional guaranty is violated.